Title: To James Madison from Joseph Jones, 22 November 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 22d. Nov. 1795
I came up in the stage from Richmond on Thursday having the evening before traveled to the oaks to avoid geting up in the night. I left the house at two on wednesday when they were debating a proposition calculated to approve the conduct of their Senators in opposing the Treaty. The motion was made on Tuesday by Mr. Page and supported by Egglestone. Marshall objected in a long speech tending to shew the impropriety of the motion wch. tho’ it avoided or meant to avoid a fair discussion of the treaty indirectly involved in it a reprobation of that instrument. He hoped they wod. have come forward fairly to the discussion and bring the question before the house on its merits. C. Lee of the same side but on somewhat different ground asserting they had nothing to do with it—the limits of the Gen. & State legislatures were marked were separate and distinct and ought not to encroach on each other. It belonged to the constituted authorities of the Genl. Govt. to act over that authority they had no controul or right of censure. He concluded by moving an amendmt. to the effect I have mentioned this was seconded but no discussion of it excepting some remarks from Egglestone reprobating the sentiments it contained. Mayo after some observations conveying his doubts moved that the motion and amendmt. shod. be committed to a Com: of the whole house that a fair and full discussion might take place. G. Taylor seconded this Motion, declaring that altho’ he was opposed to the Treaty his mind was open to conviction and wishing not to preclude the fullest and fairest discussion of the subject he willingly concurred in the motion for commitmt. and feared not the consequences of the strictest examination which he said wod he thought rather increase than diminish the numbers in opposition. It was with the amendmt. committed. Before they went into a Com: the next morning—King from Hampton arose and expressed his dislike of the motion wch. he thot. involved in it a censure of the conduct of the President that thinking as he did and beleiving the p. incapable of acting agt. the true int. of his country he wod never concur in a vote that implicated his conduct and character and concluded by moving to postpone the consn. of the motion unto the first monday in march next—this motion being seconded and some few observations made was put and a division called for—the numbers were not known as there was no counting—they appeared to be abt. 40 perhaps more who came out in favor of postponing, at least 150 were then in the house—this satisfied me how the matter wod. be finally settled. They went into a Com: and C. Lee proposed an amendmt. to the amendt or in other words a substitute less exceptionable than the first amendt. proposed varying the Idea in this that altho’ the people of right might deliver their Opinions to their representatives yet it was on that occasion inexpedient and improper. Egglestone made some remarks pointed and proper. Lee went into a long and elaborate support of the amendmt. Marshall was on that ground silent as well as on the motion for postponemt. and voted agt. the postponement—the reason I suppose his having challenged and proposed a full discussion. Taylor then went into a full investigation of the Treaty and commenced with stating objections as to its constitutional[it]y upon which point I left him in debate time requiring my leaving Town. They continued the discussion untill Friday night before the question was taken on the original motion when there were as Dawson wrote me a few lines by the mail 100 for […] motion. Col. Jno. Taliaferro came to Tow⟨n⟩ […] who saw in the Stage Mr. F. Brooke yesterday who told him the question was decided the evening before in manner I have mentioned. Dawson wrote only three lines to inform me the issue and said he wod. be more particular the next mail. Marshall it seems was very able with respect to the constitutionality of the Treaty less on other points he took up on Wednesday and Thursday more than three hours. McCray answered Marshall and I am told very well. I shall wait for Dawsons letter on Tuesday and set out the next morning for Loudoun & albemarle—your horse is gone up by the Waggon. I hope you had an agreeable trip. Remember me to the Ladys and beleive me yr. friend & Servt
Jos: Jones
